                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI


 NICOLAS VALADEZ REY and
 JESSICA LEANNE QUINN,

                          Plaintiffs,              Civil Action No. 4:19-CV-00714-LMC

        v.

 GENERAL MOTORS LLC,

                          Defendants.

              JOINT MOTION TO EXTEND SCHEDULING ORDER DATES

       Pursuant to the Court’s Scheduling and Trial Order (Doc. 20), subsequently amended (Doc.

26), the parties respectfully request that the Court extend the pre-trial deadlines set-out herein by

30 days (the “Motion”).

       In support of the Motion, and consistent with the Court’s directives on motions for

extensions of time, the parties submit that there is good cause for the extension. Through no fault

of the parties, compliance with the discovery deadline is not possible in light of the Coronavirus

Disease 2019 (“COVID-19”) outbreak, which was declared a global pandemic by the World

Health Organization. In an effort to decrease the spread of the disease, travel has been restricted

by governments and businesses, and social-distancing has been ordered. As such, the parties have

not been able to complete the necessary fact discovery required for expert witness analysis and

opinions. Various other expert activities have also been delayed as a result of the outbreak and

related travel restrictions/social-distancing measures, including in-person vehicle inspections.

       A 60-day extension of non-trial related deadlines was previously granted by the Court

(Doc. 26).




         Case 4:19-cv-00714-DGK Document 31 Filed 05/06/20 Page 1 of 3
        The current deadlines, and the parties’ proposed extension, is set out below:

                    Event                        Current Date                  Proposed Date

 Motions to join additional parties          June 1, 2020             July 1, 2020

 Motions to amend pleadings                  June 1, 2020             July 1, 2020

 Plaintiffs’ expert designations             June 2, 2020             July 2, 2020

 Defendants’ expert designations             July 4, 2020             August 4, 2020

 Discovery motions                           July 18, 2020            August 18, 2020

 Discovery cutoff                            August 1, 2020           September 1, 2020

 Motions pertaining to collateral estoppel   August 8, 2020           September 8, 2020

 Dispositive motions                         September 1, 2020        October 1, 2020

 Motions to strike experts                   September 1, 2020        October 1, 2020

 Choice of law motions                       September 1, 2020        October 1, 2020


        WHEREFORE, the parties respectfully request that the Court grant the Motion and extend

the pre-trial deadlines set out herein.



May 6, 2020

RESPECTFULLY SUBMITTED:



    /s/ Bradley L. Leger (w/ permission)             /s/ John D. Black
    Bradley L. Leger                                 Michael P. Cooney
    Kassi Dee Patrick Marks                          John D. Black
    Leger Ketchum & Cohoon, PLLC                     Dykema Gossett PLLC


    Attorneys for Plaintiffs                         Attorneys for Defendant



                                                 2

          Case 4:19-cv-00714-DGK Document 31 Filed 05/06/20 Page 2 of 3
                                CERTIFICATE OF SERVICE

       I hereby certify that I filed the foregoing on May 6, 2020 via the Court’s electronic filing
system, which will generate a notice to all counsel of record.


                                                     /s/ John D. Black
                                                     Attorney




                                                3

         Case 4:19-cv-00714-DGK Document 31 Filed 05/06/20 Page 3 of 3
